t c memo united_states tax_court lee roy sullivan jr petitioner v commissioner of internal revenue respondent docket no 6379-12l filed date p owed federal_income_tax liabilities for tax years and r issued to p a notice of proposed levy to collect those unpaid liabilities p requested a collection_due_process_hearing before irs appeals pursuant to sec_6330 and expressed a desire for a collection alternative--an installment_agreement an offer-in- compromise or currently-not-collectible status--but he did not provide to appeals the financial information that it requested appeals determined that the levy notice was proper and that collection should proceed p filed a timely petition for review of that determination with this court and r moved for summary_judgment held irs appeals did not abuse its discretion and r’s motion for summary_judgment will be granted lee roy sullivan jr for himself steven m webster for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner lee roy sullivan jr asks this court to review the determination by the office of appeals appeals of the internal_revenue_service irs to proceed with a levy to collect his unpaid federal_income_tax for tax years and the issue is whether appeals abused its discretion in making that determination respondent the commissioner of the irs moved for summary_judgment pursuant to rule and mr sullivan filed an opposition we hold that there is no genuine dispute as to material fact on the issue of whether appeals abused its discretion in determining to proceed with the proposed levy we will therefore grant the commissioner’s motion 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect at all relevant times codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure background the commissioner’s motion establishes the following facts which mr sullivan did not dispute mr sullivan’s cdp request mr sullivan’s tax_liabilities for the years and were redetermined in three consolidated deficiency cases before this court sullivan v commissioner tcmemo_2010_138 in which final decisions were entered in date the deficiencies were assessed in date when mr sullivan did not pay after notice_and_demand the irs issued a notice_of_intent_to_levy in date mr sullivan timely submitted a form request for a collection_due_process or equivalent_hearing in date on mr sullivan’s form he checked boxes indicating that he was requesting both an installment_agreement and an offer-in-compromise in the space for the reason for his request he wrote see attached and to the form he attached four page sec_2 that consisted of numbered paragraphs and additional matter his attachment stated as follows 2mr sullivan’s attachment presented selected and lightly edited paragraphs from among the boilerplate items in the cdp request at issue in 136_tc_356 see reply to petitioners’ response to motion to dismiss for lack of jurisdiction exhibit a 136_tc_356 docket no 580-10l i hereby request collection alternatives including offer_in_compromise oic payment schedule cnc currently not collectible hardship etc i also request subordination discharge and withdrawal of any liens if appropriate pursuant to sec_6330 i have relevant issues to raise i request relief under sec_6320 from the proposed collection action i agree to provide the requested financial information and to obey all laws passed by the congress pursuant to the constitution including tax laws i hereby request a face-to-face hearing as i have raised relevant issues as listed herein i will bring with me appropriate forms i have relevant information to be considered for collection alternatives i hereby request a reconsideration of the deficiency if i have not previously had the opportunity to do so i will furnish you with your completed forms and file what the law requires collection actions are inappropriate the administrative record is invalid and incomplete procedural defects by internal_revenue_service and irregularities may exist such as issuing a levy to my bank before i have had a cdp hearing collections would be intrusive and place an undue_hardship on me i also request proof of verification from the secretary that all applicable law and administrative procedures have been met pursuant to sec_6320 and sec_6330 3the collection notices at issue are notices of proposed levy and the record does not show that any notices of lien were filed 4in fact mr sullivan had an opportunity to challenge the deficiencies in his prior deficiency cases and he now states that he does not dispute the liabilities i have not neglected or refused to pay a tax_liability please send me copies of the form 17-a the summary record of assessment form 23-c or replacement form the racs report and my form_4340 certificate of assessment and payments etc pursuant to cfr part please send me a copy of the record of assessment with the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period and the amount assessed please send me a copy of my entire administrative file including the case activity record i hereby notify the appeals_division of my intention to make an audio recording of the hearing pursuant to sec_7521 and will bring with me a court reporter a representative and two witnesses i hereby request that the appeals officer make arrangements for me to bring my tape recorder through the security check point at any conference i hereby withdraw any constitutional moral political religious or conscientious arguments that i have heretofore made although i am not aware of any further i also withdraw any legal positions which are classified and published by the irs as frivolous or groundless if any this includes any arguments that the courts have determined are frivolous or groundless or published on the irs website the proposed levy lien actions are not appropriate based on the reasons to be presented at the hearing the requirements of the applicable law or administrative procedures have not been met and the actions taken were not appropriate under the circumstances the revenue_officer has not followed all legal and procedural requirements making the proposed actions inappropriate under the circumstances 5the record shows that the liabilities remained unpaid after notice_and_demand and mr sullivan does not now contend otherwise the proposed collection action or levy lien action does not balance with the needs for the service to collect the tax and considering the circumstances it is an intrusive action and more intrusive than necessary by sec_6330 c taxpayer has many reasons and justifications for an in-person conference these include tape recording opportunity to present evidence a chance to show my books_and_records and explain them at the same time plus the effect of personal presentation i have tried to explain my position as clearly as possible however if the appeals officer does not understand my position needs more information or has any questions he she can contact me in writing i can explain in more detail my exact position if i am informed where this additional information is needed i hereby request a photocopy of the record of assessment with the requirements of cfr part which states if the taxpayer requests a copy of the record of assessment he shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period and the amount assessed i hereby request a verification of accuracy of the tax_liability as required in irm part 5-collection process chapter sec_2 item verification of the accuracy of the tax_liability cqms standard was the accuracy of the tax_liability verified when required definition of the tax_liability initiative was the accuracy of the tax_liability verified when seizure action was taken if after date or at anytime during the case when a taxpayer questioned the accuracy of the stated balance due or the underlying liability examples might include possible unposted payments taxes discharged in bankruptcy substitute for return sec_6020 assessment audit_reconsideration non-master file case trust fund recovery penalty innocent spouse situation other penalties and interest to meet this cqms standard on all seizures occurring after date the revenue_officer must document in the case history that the accuracy of the tax_liability has been verified further anytime during the investigation when a taxpayer questions the accuracy of the balance due or underlying tax_liability the file should reflect that appropriate research was conducted in relation to information presented by the taxpayer in support of his or her query verification of liability must be documented even when it appears that the taxpayer is questioning the liability simply to delay if the research concludes that the recorded liability was accurate was an explanation provided to the taxpayer if the liability was determined to be in error was action initiated to adjust the liability to the proper amount owed i request proof of accuracy of the tax_liability and the documentation of the research of said proof i request documentation of the case history that the accuracy of the tax_liability has been verified the agency-level cdp hearing by letter of date settlement officer patty jensen of the irs office of appeals informed mr sullivan i have scheduled a telephone conference call for you on date pincite am est please call me at the date and time indicated above this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action if this time is not convenient for you or you would prefer your conference to be held by correspondence please let me know within fourteen days from the date of this letter ie by date settlement officer jensen’s letter also stated for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed the items to be provided are signed tax_return s for the following tax periods our records indicate they have not been filed type of tax individual federal_income_tax form_1040 period or periods a current completed signed and dated collection information statement form 433-a for individuals with complete supporting documentation complete copies of all pages for your personal bank statements from date thru present current wage statements showing year-to-date earnings current investment statements to consider collection alternatives we will also need a current fee based professional appraisal from a disinterested third party for all real_estate property owned please provide a current mortgage statement showing the principal owed and the amount of your monthly payments you have stated on your form a collection alternative that you are seeking is an installment_agreement please state the amount of your monthly payment and the frequency be advised that any offer proposal will be analyzed as to assets income as well as dissipated assets hence the above aforementioned request for detailed information so as to facilitate the consideration of collection alternatives appeals cannot approve an installment_agreement or accept an offer-in-compromise unless all tax returns are filed and estimated_tax payments are made you must be in compliance with your filing of your tax returns you have stated on your form a collection alternative that you are seeking is an offer_in_compromise please provide form_656 revision stating the amount and terms of the offer_in_compromise along with how you are going to fund the offer also provide the applicable fees and payments appeals cannot approve an installment_agreement or accept an offer-in-compromise unless all tax returns are filed and estimated_tax payments are made you must be in compliance with your filing of your tax returns please send me the items listed or checked above within days from the date of this letter ie by date i cannot consider collection alternatives at your conference nor can i consider alternatives during the hearing process without the information requested above mr sullivan made no reply by the october deadline rather on date mr sullivan mailed a reply to appeals in which he stated 6in his response to the commissioner’s motion for summary_judgment mr sullivan states for the first time that he may have been out of the country in date when settlement officer jensen sent her first letter this would explain petitioners delay in responding emphasis added it would indeed explain the delay but mr sullivan’s statement that he may have been out of the country does not satisfy his obligation under rule d to set forth facts on personal knowledge as opposed to surmise and to do so not merely by allegations in his pleadings but by affidavits or declarations or as otherwise provided in this rule cf rule c statements in briefs do not constitute evidence 88_tc_1132 thank you for your letter dated date granting me a cdp hearing on the tax years shown above i am unable to complete all the necessary paperwork by the date you have given i do intend to complete what is required however i need more time i do not wish to have a telephone hearing i want a face-to-face hearing on the issues i qualify for please schedule the hearing and notify me of the date time and place as i have met the requirements set by congress for the hearing i am asking for a face-to-face hearing on following non-frivolous grounds collection alternatives offer_in_compromise payment schedule possible procedural irregularities for example has the amount of the assessment been verified and have all payments been posted to my account ncc not currently collectible sic challenge the appropriateness of the collection action the irs code is very complex and difficult and i am trying to do my best 7the internal_revenue_code may well be in many respects difficult and complex however mr sullivan’s tax_liability has been resolved and is not in dispute he has not shown any complexity that would be pertinent here and his earnest-sounding plea that the code is complex and difficult and i am trying to do my best is more boilerplate used by him see sullivan v commissioner tcmemo_2010_138 and others see declaration of michael garrett exhibit tarin v commissioner docket no 28327-10l the irs code is very complex and difficult and i am trying to do my best declaration of robert v boeshaar continued the u s congress did not require the documents form 433-a and to be given to you before the hearing those documents can be presented at the face-to-face hearing for point-by-point discussion i would like a copy of all information documentation and administrative records you have on me before the cdp hearing please send me form_4340 with the transcripts and certificate this is necessary for my cdph continued exhibit f delong v commissioner docket no 12624-08l the irs code is very complex and difficult and i am trying to do my best petition exhibit g baxter v commissioner docket no 25628-11l the irs code is very complex and difficult and i am trying to do my best petitioner’s response to respondent’s motion for summary_judgment 21st page jennell v commissioner docket no 6720-09l the irs code is very complex and difficult and i am trying to do my best opposition to motion for summary_judgment exhibit b urtekar v commissioner docket no 25298-06l the irs code is very complex and difficult and i am trying to do my best declaration in support of motion for partial summary_judgment exhibit f haines v commissioner docket no 3648-08l the irs code is very complex and difficult and i am trying to understand it to the best of my ability declaration of appeals team manager debra a dufek exhibit i atkins v commissioner tcmemo_2011_12 docket no 18529-08l the irs code is very complex and difficult and i am trying to understand it to the best of my ability objection to motion for summary_judgment first attachment lindberg v commissioner tcmemo_2010_67 docket no 5421-08l the irs code is very complex and difficult and i am trying to do my best declaration of settlement officer tammy a green exhibit vvv shangler v commissioner docket no 20255-08l the irs code is very complex and difficult and i am trying to understand it to the best of my ability opposition to motion for summary_judgment exhibit a ewing v commissioner docket no 8602-07l the irs code is very complex and difficult and i am trying to do my best i will bring a tape recorder and or court reporter a representative and witnesses to my face to face hearing please give me days written notice of the date time and place of my face to face hearing mr sullivan thus requested more time beyond the settlement officer’s deadline of date but mr sullivan did not request a specific extension of time to a particular date consistent with his november letter mr sullivan did not telephone appeals on date to conduct the telephone hearing that appeals had scheduled for that date on that november date--before receiving mr sullivan’s november letter--settlement officer jensen sent mr sullivan a letter that stated as follows i sent you a letter dated date offering you a telephonic collection_due_process conference the conference was scheduled for date pincite am est you did not call at the scheduled time and you had not called to indicate that this date and or time was not convenient the conference letter also asked that you send me the information i needed to consider the issues you raised in your request for a hearing i never received the information from you please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided if you would like to provide information for our consideration please do so within days from the date on this letter ie by date we will promptly issue you a determination and or decision letter with our findings i look forward to hearing from you if you have questions please call me at the telephone number shown above settlement officer jensen thus gave mr sullivan until date--ie days beyond the original deadline of date--to provide the requested information mr sullivan did not make any response nor provide any information by november nor at any other time he now explains that he was waiting to hear from ms jensen in response to his date letter to tell him when he was to submit his paperwork by petitioner never did hear back from ms jensen regarding this burning question in his mind until he received the notice_of_determination the notice_of_determination on date after waiting an additional two months but having heard no more from mr sullivan appeals issued a notice_of_determination concerning collection action s under sec_6320 and or an attachment to the notice set out in detail settlement officer jensen’s action in the matter and the notice ended with this summary of determination the determination of appeals is that the issuance of the notice_of_intent_to_levy was appropriate and is sustained the irs may proceed with enforced collection action the taxpayer did not call for the scheduled hearing or submit the requested financial information to consider a collection alternative proceedings in this court mr sullivan filed with this court a petition dated date which was not received until date the postmark on the mailing envelope is illegible but we assume it was timely mailed see sec_6330 sec_7502 and the irs has not contended otherwise on date the irs filed a motion for summary_judgment in which it asserts the settlement officer properly determined that petitioner was not eligible for collection alternatives because petitioner did not provide any financial information to the settlement officer and therefore there was no abuse_of_discretion in sustaining the collection action the court instructed mr sullivan to file a response to the irs’s motion and he did so he argues that settlement officer jensen never answered his letter of date or gave him a new deadline for submitting information and he urges petitioner is willing to provide any documentation requested as long a s he is given a date to have it submitted by that is reasonable it is unreasonable for a poor working man to stop working just to fill out a bunch of paperwork that he doesn’t understand and then to have to bother his friends to explain it to him all within fourteen days discussion i general legal principles a summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute as to any material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party see 98_tc_518 aff’d 17_f3d_965 7th cir in this case the relevant facts on which the commissioner relies are established by documents and are not in dispute b collection review procedure in general if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i as due process for collections and those provisions must be complied with before the irs can proceed with a levy the irs must first issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing before appeals sec_6330 and b after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr sullivan has done agency-level review in levy cases at the cdp hearing appeals must make a determination whether the proposed collection action may proceed in the case of a notice_of_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 appeals is required to take into consideration several things first appeals must verify that the requirements of any applicable law or administrative procedure have been met by irs personnel see sec_6330 the attachment to the notice_of_determination sets forth the settlement officer’s compliance with these requirements and mr sullivan makes no challenge as to verification in his response to the motion for summary_judgment so no verification issues under sec_6330 are at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 mr sullivan’s contentions pertain to collection alternatives ie an installment_agreement an offer-in-compromise and cnc status8 which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 mr sullivan did have a prior opportunity to dispute his liability--and did in fact dispute it--in his previous deficiency cases and he now acknowledges that his underlying tax_liability is not at issue here 8part of the internal_revenue_manual irm effective date characterizes cnc status as being not a collection alternative but instead a challenge to the appropriateness of collection action under sec_6330 but this court has treated cnc status as a collection alternative see 133_tc_392 kyereme v commissioner tcmemo_2012_174 marlow v commissioner tcmemo_2010_113 lindberg v commissioner tcmemo_2010_67 and we will do so here see also irm pt dollar_figure date date finally appeals must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination found that the proposed enforced collections were appropriate and balanced the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary because the taxpayer has not proposed any viable collection alternatives to enforced collections and has not cooperated with the tax mr sullivan’s cdp request states in the most general terms that collection would be more intrusive than necessary but he never elaborated on the point or supported it during the cdp hearing and although his petition in this court likewise stated a generality about intrusiveness he did not repeat it in his opposition to the motion for summary_judgment much less elaborate on it or support it we therefore hold that any distinct contention as to intrusiveness has been abandoned tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr sullivan has done as to issues other than the underlying liability which is not at issue here we review the determination for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we now review appeals’ denial of collection alternatives to determine whether it involved an abuse_of_discretion ii denial of mr sullivan’s request for a collection alternative in order to determine whether a taxpayer ought to be granted an offer-in- compromise based on doubt as to collectibility ought to be granted an installment_agreement or whether the taxpayer’s account ought to be placed in cnc status appeals must of course have information that enables it to evaluate the taxpayer’s financial situation as we have held it is not an abuse_of_discretion for appeals to reject collection alternatives and sustain the proposed collection action on the basis of a taxpayer’s failure to submit requested financial information see wright v commissioner tcmemo_2012_24 huntress v commissioner tcmemo_2009_161 mr sullivan neither proposed specific 9irm pt date appeals may not condition a face- to-face conference on receipt of financial information in a case in which the taxpayer specifically asks to have his her account placed in cnc status was promulgated after mr sullivan’s agency-level cdp hearing and was therefore not in effect as of the time of that hearing respondent’s counsel has stated that the office_of_chief_counsel is reviewing this irm provision terms that appeals could have evaluated nor provided any of the financial information that appeals had requested so appeals certainly did not abuse its discretion in declining to enter into an installment_agreement or to accept an offer- in-compromise likewise mr sullivan’s failure to provide financial information prevented appeals from being able to evaluate his qualification for cnc status so appeals certainly did not abuse its discretion in declining cnc status when it had no basis on which to make that determination mr sullivan contends that he would have produced the information but that he needed and asked for more time which appeals unreasonably denied him it is true that an appeals officer’s unreasonable denial of a request for more time to submit that financial information evidence would be an abuse_of_discretion shanley v commissioner tcmemo_2009_17 slip op pincite but the undisputed facts in this case defeat mr sullivan’s contention appeals did grant him an extension of days--from october to date and appeals deferred ruling for another two months during which mr sullivan could still have submitted the information since it is the policy of appeals to consider financial information submitted past the deadline and up to the time of the issuance of the notice_of_determination see irm pt c date date mr sullivan’s only answer is that he was waiting for appeals to reply to his letter of date which appeals did not have in hand when it sent its letter of date that granted the 24-day extension that is even though the irs’s november letter granted the relief that mr sullivan had requested ie an extension he felt entitled to stand pat until appeals had actually written him a reply to his specific letter this wrong-headed approach is consistent with the general gist of mr sullivan’s statements which assume that the taxpayer is entitled to dictate the course of the cdp proceedings eg please give me days written notice of the date time and place of my face to face hearing that the cdp hearing is an occasion for the taxpayer to make broad demands for information from the irs eg please send me a copy of my entire administrative file including the case activity record that appeals’ requests for information are an unreasonable imposition on a taxpayer forcing him to stop working just to fill out a bunch of paperwork and that the taxpayer can put the ball back in appeals’ court simply by lobbing another letter over the net thereby effectively stalling the cdp hearing this radically misunderstands the cdp process for the earliest year at issue here mr sullivan’s income_tax was due no later than date--more than six years before his cdp hearing his liabilities were adjudicated he certainly owed taxes identified in the levy notice and as of date they were long overdue it was the irs’s responsibility to collect those taxes and the irs was duly fulfilling that responsibility when it served mr sullivan with the levy notice at issue here the cdp request was mr sullivan’s statutorily granted occasion to stay that process in order to attempt to show the agency that it should show forbearance in the collection of his determined overdue liabilities however not to the taxpayer but to the secretary_of_the_treasury is given the duty to prescribe all needful rules and regulations for the enforcement of the internal_revenue_code sec_7805 including the cdp provisionsdollar_figure mr sullivan is entitled to all the rights accorded 10strictly speaking mr sullivan’s letter of date is literally correct in stating that congress did not require the documents form 433-a and to be given to you before the hearing but his point overlooks the fact that congress authorized the agency to establish the cdp procedures when mr sullivan argues that t hose documents can be presented at the face-to-face hearing for point-by-point discussion he imagines a procedure that would prevent appeals from evaluating the taxpayer’s situation in preparation for the hearing in fact sec_301_6330-1 proced admin regs provides that taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing since mr sullivan had requested collection alternatives that required the submission of financial information appeals followed the procedure prescribed by the irs by requesting this information from mr sullivan before the granting of a face-to-face cdp hearing see irm pt date and it can hardly be considered an abuse_of_discretion for appeals to do so where that information is necessary for the disposition that the taxpayer has requested ironically on the other hand mr sullivan’s november letter would continued him in the statute and he is entitled to reasonable treatment by the agency but he is not entitled to prescribe the cdp procedures or to set his own deadlines in light of the foregoing the commissioner’s motion for summary_judgment will be granted an appropriate order and decision will be entered continued require appeals to provide to the taxpayer all information documentation and administrative records you have on me before the cdp hearing please send me form_4340 with the transcripts and certificate this is necessary for my cdph emphasis added mr sullivan’s inversion of the actual dynamic reflects his fallacy that the principal purpose of the cdp hearing is he believes to allow scrutiny of the irs by the delinquent taxpayer rather than its actual purpose--ie to enable the irs to evaluate the taxpayer’s circumstances
